Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions


Claims 1-20 filed on 04/14/2020 are pending.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S Patent No. 10,659,754 (U.S Patent Application No. 14/277850).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the copending application to meet the limitations claimed in the instant application. Table 1 shows comparison between the instant claims and the copending application claims

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Table 1: 	Comparison of claims in instant Application No. 16/848297 vs. Patent No. 10,659,754 (Application No. 14/277850)

Claims: Application 16/848297


Claims: Application 14/277850 (US Pat. 10,659,754)



1. A method for reconstructing a multi-view signal coded in a data stream, comprising: identifying a reference-view coding block in a picture of a reference view of a multi-view signal based on a disparity vector, wherein the disparity vector represents a disparity between the reference-view coding block and a dependent coding block in a picture of a dependent view of the multi-view signal; obtaining a reference-view residual signal associated with the reference-view coding block, wherein the reference-view residual signal represents a difference between the reference-view coding block and a prediction of the reference-view coding block; estimating a dependent-view residual signal for the dependent coding block in the picture of the dependent view based on the reference-view residual signal using the disparity vector, wherein the dependent-view residual signal represents a difference between the dependent coding block and a prediction of the dependent coding block; adding a remaining signal corresponding to the dependent-view residual signal to the estimated dependent-view residual signal to obtain a reconstructed dependent-view residual signal; and reconstructing the dependent coding block based on the reconstructed dependent-view residual signal and a prediction of the dependent coding block.
1. A method for reconstructing a multi-view signal coded in a data stream, comprising: obtaining a disparity vector with respect to a dependent coding block in a picture of a dependent view of a multi-view signal, the disparity vector representing a disparity between the dependent coding block and a reference-view coding block in a picture of a reference view of the multi-view signal; identifying the reference-view block in the picture of the reference view based on the disparity vector; obtaining, from the data stream, a reference-view residual signal associated with the reference-view block, wherein the reference-view residual signal represents a difference between the reference-view coding block and a prediction of the reference-view coding block; estimating a dependent-view residual signal for the dependent coding block in the picture of the dependent view based on the reference-view residual signal using the disparity vector, wherein the dependent-view residual signal represents a difference between the dependent coding block and a prediction of the dependent coding block; adding a remaining signal corresponding to the dependent-view residual signal to the estimated dependent-view residual signal to obtain a reconstructed dependent-view residual signal; and reconstructing the dependent coding block based on the reconstructed dependent-view residual signal and a prediction of the dependent coding block.


7. An apparatus for reconstructing a multi-view signal coded in a data stream, comprising: a dependent-view reconstructor configured for, using a processor: identifying 



13. A method for encoding a multi-view signal into a data stream, comprising: determining a reference-view residual signal associated with a reference-view coding block in a picture of a reference view of the multi-view signal, wherein the reference-view residual signal is to be used to obtain an estimate of a dependent-view residual signal for a dependent coding block in a picture of a dependent view of the multi-view signal via: identifying the reference-view coding block based on a disparity vector, wherein the disparity vector represents a disparity between 



19. A machine readable non-transitory medium for storing data associated with a multi-view signal, comprising: a data stream stored in the non-transitory machine readable medium, the data stream comprising a remaining signal and a reference-view residual signal associated with a picture of a reference view of the multi-view signal, wherein the reference-view residual signal is to be used to obtain an estimate of a dependent-view residual signal for a dependent coding block in a picture of a dependent view of the multi-view signal via: identifying a reference-view coding block in a picture of a reference view based on a disparity vector, wherein the disparity vector represents a disparity between the reference-view coding block and the dependent coding block, obtaining the reference-view residual signal associated with the reference-view coding block, wherein the reference-view residual signal represents a difference between a reference-view coding 
.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER D LE/
Primary Examiner, Art Unit 2488